Ingraham, J.:
We think this application should have been granted. The motion was not made for a preference under the Code of Civil Procedure, but under rule 3 of the Rules for the Regulation of the Trial Terms of the Supreme Court in the first judicial district. By that rule it is provided that upon this special calendar to be called in Part 2 of the *533Trial Term, are to be placed all cases entitled to a preference under the Code; and also that there shall be placed upon this calendar for trial all issues and special proceedings to be tried by a jury, and any issue in an equity action as to which the parties are entitled by law to a jury trial where such issues have been framed to be so tried. To entitle the issues in a special proceeding to be tried by a jury, to be placed upon this calendar for trial, it is not necessary to claim a preference in the notice of trial or to serve a notice of motion for a preference with the notice of trial! Issues in a special proceeding to be tried by a jury are to be placed upon this calendar; not because such issues are entitled to a preference by the Code, but because the rule makes such a provision for the trial of such issues. In such a proceeding a party may make an application for an order placing the issues upon this calendar for trial at any time after the service of a notice of trial and placing the cause upon the calendar.
The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted.
Van Brunt, P. J., Patterson and McLaughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted.